Case 1:18-cv-01990-RGA Document 97 Filed 06/02/20 Page 1 of 3 PageID #: 2705




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

WONDERLAND SWITZERLAND AG                      )
                                               )
                     Plaintiff,                )
                                               )
              v.                               )   C.A. No. 18-1990 (RGA)
                                               )
EVENFLO COMPANY, INC.,                         )
                                               )
                     Defendant.                )

                                   NOTICE OF SERVICE

       The undersigned hereby certifies that copies of Expert Report of David Campbell

Regarding Invalidity of Certain Claims of U.S. Patent Numbers 7,862,117, 8,087,725 and

8,123,294 were caused to be served on June 2, 2020, upon the following in the manner indicated:

Steven J. Balick, Esquire                                           VIA ELECTRONIC MAIL
Andrew C. Mayo, Esquire
ASHBY & GEDDES
500 Delaware Avenue, 8th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Bob Yoches, Esquire                                                 VIA ELECTRONIC MAIL
FINNEGAN, HENDERSON, FARABOW, GARRETT
  & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001
Attorneys for Plaintiff

Kara A. Specht, Esquire                                             VIA ELECTRONIC MAIL
R. Maxwell Mauldin, Esquire
Benjamin R. Schlesinger, Esquire
FINNEGAN, HENDERSON, FARABOW, GARRETT
  & DUNNER, LLP
271 17th Street NW, Suite 1400
Atlanta, GA 30306
Attorneys for Plaintiff
Case 1:18-cv-01990-RGA Document 97 Filed 06/02/20 Page 2 of 3 PageID #: 2706




Gary Ma, Esquire                                                VIA ELECTRONIC MAIL
FINNEGAN, HENDERSON, FARABOW, GARRETT
  & DUNNER, LLP
3300 Hillview Avenues
Palo Alto, CA 94304
Attorneys for Plaintiff


                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jeremy A. Tigan
                                          _____________________________________
                                          Jack B. Blumenfeld (#1014)
                                          Jeremy A. Tigan (#5239)
OF COUNSEL:                               1201 North Market Street
                                          P.O. Box 1347
John M. Mueller                           Wilmington, DE 19899
BAKER & HOSTETLER LLP                     (302) 658-9200
312 Walnut Street, Suite 3200             jblumenfeld@mnat.com
Cincinnati, OH 45202-4074                 jtigan@mnat.com
(513) 929-3400
                                          Attorneys for Defendant
June 2, 2020




                                        -2-
Case 1:18-cv-01990-RGA Document 97 Filed 06/02/20 Page 3 of 3 PageID #: 2707




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2020, I caused the foregoing to be electronically filed with

the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

participants.

       I further certify that I caused copies of the foregoing document to be served on June 2,

2020, upon the following in the manner indicated:

Steven J. Balick, Esquire                                               VIA ELECTRONIC MAIL
Andrew C. Mayo, Esquire
ASHBY & GEDDES
500 Delaware Avenue, 8th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Bob Yoches, Esquire                                                     VIA ELECTRONIC MAIL
FINNEGAN, HENDERSON, FARABOW, GARRETT
  & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001
Attorneys for Plaintiff

Kara A. Specht, Esquire                                                 VIA ELECTRONIC MAIL
R. Maxwell Mauldin, Esquire
Benjamin R. Schlesinger, Esquire
FINNEGAN, HENDERSON, FARABOW, GARRETT
  & DUNNER, LLP
271 17th Street NW, Suite 1400
Atlanta, GA 30306
Attorneys for Plaintiff

Gary Ma, Esquire                                                        VIA ELECTRONIC MAIL
FINNEGAN, HENDERSON, FARABOW, GARRETT
  & DUNNER, LLP
3300 Hillview Avenues
Palo Alto, CA 94304
Attorneys for Plaintiff


                                             /s/ Jeremy A. Tigan
                                             _______________________________
                                             Jeremy A. Tigan (#5239)
